1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ZURI SANA KABISA YOUNG,                              Case No.: 3:19-cv-0270-MMA-KSC
12                                       Plaintiff,
                                                          ORDER DISMISSING CIVIL
13                        vs.                             ACTION FOR FAILING TO
     MOORE, et al.,                                       PREPAY FILING FEES REQUIRED
14
                                                          BY 28 U.S.C. § 1914(a)
15                                    Defendants.

16
17
18
19         Plaintiff Zuri Sana-Kabisa Young, a state inmate currently incarcerated at the
20   California State Prison - Los Angeles County located in Lancaster, California, and
21   proceeding pro se, has filed this civil action pursuant to the Civil Rights Act, 42 U.S.C.
22   § 1983. See Compl., Doc. No. 1. Plaintiff did not prepay the civil filing fee required by
23   28 U.S.C. § 1914(a) at the time he submitted his Complaint, nor has he filed a Motion to
24   Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a).
25   I.    Failure to Pay Filing Fee or Request IFP Status
26         All parties instituting any civil action, suit or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28
                                                      1
                                                                                3:19-cv-0270-MMA-KSC
1    $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Section
4    1915(a)(2) requires all persons seeking to proceed without full prepayment of fees to file
5    an affidavit that includes a statement of all assets possessed and demonstrates an inability
6    to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
7               Plaintiff further cautioned that he even if he files an IFP Motion and affidavit in
8    compliance with § 1915(a)(2), he will nevertheless remain obligated to pay the entire fee
9    in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless
10   of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
11   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002). A “prisoner” is defined as “any person”
12   who at the time of filing is “incarcerated or detained in any facility who is accused of,
13   convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or
14   the terms or conditions of parole, probation, pretrial release, or diversionary program.”
15   28 U.S.C. § 1915(h); Taylor, 281 F.3d at 847.
16              Plaintiff must also submit a “certified copy of [his] trust fund account statement (or
17   institutional equivalent) . . . for the 6-month period immediately preceding the filing of
18   the complaint.” 28 U.S.C. § 1915(a)(2). From the certified trust account statement, the
19   Court will assess an initial payment of 20% of (a) the average monthly deposits in
20   Plaintiff’s account for the past six months, or (b) the average monthly balance in the
21   account for the past six months, whichever is greater, unless he has no assets. See 28
22   U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After, the Court will direct the
23   institution having custody to collect subsequent payments, assessed at 20% of the
24
25                                                  
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                       2
                                                                                   3:19-cv-0270-MMA-KSC
1    preceding month’s income, in any month in which his account exceeds $10, and forward
2    them to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
3          Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
4    commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant
5    to 28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews,
6    493 F.3d at 1051.
7    II.   Conclusion and Order
8          Accordingly, the Court:
9          (1)    DISMISSES this civil action without prejudice based on Plaintiff’s failure
10   to pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
11   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
12         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
13   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
14   complete and file a Motion to Proceed IFP which complies with 28 U.S.C. § 1915(a)(2)
15   and S.D. Cal. CivLR 3.2(b).
16         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
17   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
18   Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and
19   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
20   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
21   requirement and without further Order of the Court.
22         IT IS SO ORDERED.
23   DATE: February 8, 2019                   _______________________________________
                                              HON. MICHAEL M. ANELLO
24
                                              United States District Judge
25
26
27
28
                                                    3
                                                                                 3:19-cv-0270-MMA-KSC
